Citation Nr: 1025066	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for visual impairment with 
retinal scarring.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected restless leg syndrome with persistent daytime 
hypersomnolence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of the hearing is of record.

In March 2008, the Board remanded these matters to the RO for 
corrective VCAA notice and to attempt to obtain outstanding 
private medical records.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claims (as reflected in the February 2009 supplemental 
statement of the case (SSOC)) and returned these matters to the 
Board for further appellate consideration.

The Board observes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
persistent daytime hypersomnolence.  However, during the 
pendency of the appeal, a rating decision dated in February 2009 
granted the claim.  The RO determined that the Veteran's 
persistent daytime hypersomnolence is a symptom of his restless 
leg syndrome and therefore it was evaluated with the Veteran's 
service-connected restless leg syndrome.  Therefore, the issue 
of entitlement to service connection for persistent daytime 
hypersomnolence is no longer on appellate status and no further 
consideration is required.  

The Veteran submitted additional evidence in March 2009.  The 
additional evidence includes lay evidence with citations to 
medical articles concerning the Veteran's physical condition.  
In November 2009, the Veteran's representative submitted a 
waiver of the additional evidence.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800. 
FINDINGS OF FACT

1.   The evidence of record indicates that the Veteran's current 
diagnosis of scarring of the left eye first manifested during 
active military service.  

2.  The preponderance of the evidence is against finding that a 
chronic eye disability manifested by vision loss (other than 
refractive errors) were present in-service, was otherwise 
related to military service or that refractive errors of the 
eyes were subjected to a superimposed disease or injury which 
created additional disability.

3.  The evidence of record shows that the Veteran's service-
connected restless legs syndrome is manifested by constant 
aching, deep itching and an urge to move his legs, which require 
him to move around and result in reduced productivity at work 
indicative of moderate impairment for the entire appeals period.

4.  The evidence of record shows that the Veteran's restless leg 
syndrome has resulted in persistent daytime hypersomnolence.


CONCLUSIONS OF LAW

1.  Residual scarring of the eye was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A chronic eye disability manifested by vision loss due to 
refractive error was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).

3.  The criteria for 20 percent disability for restless legs 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8521 (2009). 

4. The criteria for a separate disability rating of 30 percent 
for daytime hypersomnolence have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.100, Diagnostic Code 
6847 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, 
VA must review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

With respect the Veteran's service connection claim for retinal 
scarring, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

After careful review of the claims folder, the Board finds that 
letters dated in April 2002, March 2006 and May 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the April 2002 and May 2007 letters 
advised the Veteran what information and evidence was needed to 
substantiate his service connection claims for vision loss.  The 
letters also informed the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran.  The May 2006 letter notified the Veteran of how VA 
will determine the disability rating and effective date if his 
claim is granted.  

The April 2002 letter was sent to the Veteran prior to the 
September 2002 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  The March 2006 and May 2007 
VCAA notice letters were sent after the initial adjudication of 
the Veteran's claim.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in February 2009 after the notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  For these reasons, it is not prejudicial 
to the Veteran for the Board to proceed to decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  Accordingly, the Board finds that VCAA letters 
dated in April 2002, March 2006 and May 2007 satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). Accordingly, the Board finds that VCAA letters dated in 
an April 2002, March 2006 and May 2007 satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

For increased-compensation claims, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the 
claimant that "should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic Codes," and that the range of disability applied may 
be between 0 and 100 percent "based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need 
not be veteran specific, or refer to the effect of the 
disability on "daily life").

In this case, the issue of an increased rating for restless leg 
syndrome with persistent daytime hypersomnolence is based on a 
claim for an initial higher rating from the September 2002 and 
February 2009 rating decisions that granted entitlement to 
service connection for restless leg syndrome and persistent 
daytime hypersomnolence.  Therefore, these claims are now 
substantiated.  As such, the Veteran's filing of an appeal as to 
these determinations do not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
rating for restless leg syndrome with persistent daytime 
hypersomnolence.

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
private treatment records, VA treatment records, VA examinations 
dated in April 2005, October 2006, December 2008 and an 
independent medical expert opinion dated in October 2009.

The Board notes that regarding the VA examination reports in 
April 2005 to include the October 2006 addendum and December 
2008, the examiners reviewed the Veteran's claims file 
documented in detail the Veteran's symptoms of his restless leg 
syndrome and hypersomnolence and the effect those symptoms have 
on his occupational and daily functioning.  Accordingly, the 
Board has determined that the VA examinations conducted in April 
2005 and December 2008 are adequate for rating purposes.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the Veteran's vision and retinal scarring claims, the 
April 2005 VA examination with an addendum dated in October 2006 
indicates that the examiner reviewed the claims file and 
provided an opinion on whether the Veteran's ptosis was related 
to military service.  Because the examiner did not provide a 
rationale for the opinion, the Board sought an independent 
medical opinion on whether the Veteran's current disorders of 
the eyes are etiologically related to military service.  The 
medical expert reviewed the claims file and provided a rationale 
for his opinion based on medical evidence.  Thus, the Board has 
determined that the independent medical expert opinion is 
adequate for rating purposes.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Furthermore, the claims file contains the Veteran's testimony 
and statements in support of his claims. The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claim for Service Connection

The Veteran contends that he entered service with perfect vision 
and that now he has been wearing glasses since 1998.  He 
believes that his vision problems are related to retinal 
scarring and possibly his ptosis surgery.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established, the disorder will still be 
service connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present disorder 
to that symptomatology.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on the 
nature of the disorder in question.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, in assessing the Veteran's service connection 
claim for an eye disorder, the Board must determine whether the 
Veteran has the claimed disability.  A June 2005 VA examination 
provided the diagnosis of chorioretinal scarring of the left eye 
in the upper temporal quadrant.  The examiner noted that the 
Veteran has inactive chorioretinitis in the left superior 
quadrant of the left eye.  

A review of the Veteran's service treatment records show that 
the Veteran was treated for and diagnosed with compound myopic 
astigmatism of the right eye and myopic astigmatism of the left 
eye.  A November 1999 service treatment record shows a diagnosis 
of hyperplasia of the left eye with no holes.  In addition, the 
service treatment records reveal that the Veteran had surgery in 
July 1999 to correct ptosis of the left eyelid with no 
complications.  

With respect to the issue of whether the Veteran's chorioretinal 
scarring of the left eye is related to military service, to 
include the ptosis surgery, the Board sought an independent 
medical opinion (IME) as the VA examiner in April 2005 did not 
provide an opinion on whether the scarring was related to 
military service.  The Board observes that in an October 2009 
opinion the medical expert asserted that it is extremely 
unlikely that the scarring would be caused by the ptosis 
surgery, which does not come anywhere near the location of the 
eye where the scarring is present.  He also noted that the 
scarring does not look like it is related to any kind of injury, 
especially since it is symmetric.  He provided the opinion that 
it is much more likely that the scarring was present before 
service started, although it may not have been noted even if his 
pupils were dilated.

Regarding the medical expert's statement that it is much more 
likely that the scarring was present before service, the Board 
notes that the presumption of soundness applies in this case.  
VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The Veteran's 
January 1981 enlistment examination report reveals that the 
Veteran's eyes were evaluated as clinically normal and there was 
no medical notation that the Veteran had any chorioretinal 
scarring or hyperplasia of the eyes.  Accordingly, the 
chorioretinal scarring was not noted upon entry into service and 
therefore, the Veteran is presumed to have been sound upon 
entry.  

As the presumption of soundness applies, the burden shifts to 
the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  The only indication 
that the Veteran's scarring of the eyes preexisted military 
service was the statement, discussed above, by the independent 
medical expert in October 2009.  The Board finds that the use of 
the term "much more likely" in asserting that the Veteran's 
scars of the eyes were present before active military service, 
does not amount to clear and unmistakable evidence that the 
Veteran's chorioretinal scarring was a pre-existing condition 
when he entered active military service.  Such an opinion is not 
unequivocal, especially in light of the entry examination 
findings of normal eyes.  Therefore, the Board concludes that 
the presumptosion of soundness has not been rebutted by clear 
and unmistakable evidence that the disability existed prior to 
active military service.  

As the presumption of soundness applies to the Veteran's claim 
of entitlement to service connection for retinal scarring, the 
analysis turns to whether the evidence of record establishes 
that a particular injury or disease resulting in disability was 
incurred during active military service.  38 U.S.C.A. §§ 1110.

The evidence of record shows that the Veteran was diagnosed with 
hyperplasia of the eyes in service and he currently has scarring 
of the left eye.  In addition, as part of his opinion, the 
independent medical expert indicated that the Veteran's current 
retinal scars were noted during military service.  As the 
evidence indicates that the Veteran's retinal scars first 
manifested during military service, the Board finds that 
entitlement to service connection for retinal scarring of the 
left eye is warranted.  

With respect to the Veteran's contention that the scars on his 
retina has resulted in vision loss, the Board finds that the 
competent medical evidence of record shows that the Veteran's 
scars of the eye do not affect his vision.  In this regard, the 
independent medical expert asserted that the scarring does not 
have any impact on the Veteran's ability to see.  In addition, 
he provided the opinion that in light of the fact that there are 
no retinal tears, holes or detachment in the region of the 
scars, he believes that it will have no impact on his ability to 
see in the future.  The Board finds this opinion to be 
persuasive as the independent medical expert reviewed the record 
and provided a rationale for his opinion based on medical 
evidence.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed). 

Furthermore, the Board notes that the Veteran's complaints of 
blurry vision during military service were attributed to myopic 
astigmatism in both eyes.  Myopic astigmatism is defined as a 
refractive error.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 170, 
1243 (31st ed. 2007).  For purposes of entitlement to benefits, 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  In 
the absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
do not contemplate service connection for a refractive error of 
the eye(s) unless such defect was subjected to a superimposed 
disease or injury, which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, unless 
the defect was subject to a superimposed disease or injury).

The Board finds that service connection is not warranted for 
refractive errors of the eyes due to a superimposed disease or 
injury causing additional disability under VAOPGCPREC 82-90.  
Although the Veteran's vision during military service had become 
worse since the January 1981 enlistment examination, the record 
does not show any evidence that any injury or disease of the eye 
during military service is related to any additional vision 
loss.  

In conclusion, the Board finds that the evidence is at least in 
equipoise that the Veteran's retinal scars first manifested 
during active military service.  However, a preponderance of the 
evidence shows that the Veteran's vision loss is due to 
refractive error and is not etiologically related to ptosis 
surgery or any retinal scars during military service.  
Accordingly, the Board concludes that entitlement to service 
connection for retinal scarring is warranted and entitlement to 
service connection for vision loss is not warranted. 

III.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected restless leg syndrome with 
daytime hypersomnolence is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521.  
Diagnostic Code 8599 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 C.F.R. 
§ 4.124a.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Pertinent 
regulations do not require that all cases show all the findings 
specified by the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21 
(2009).  

In the present case, the Veteran's restless leg syndrome has 
been rated as analogous to incomplete paralysis of the external 
popliteal nerve under Diagnostic Code 8521.  Diagnostic Code 
8521 provides that complete paralysis of the external popliteal 
nerve warrants a 40 percent evaluation; with complete paralysis 
of this nerve, there is foot drop with slight droop of the first 
phalanges of all toes; the foot cannot be dorsiflexed; extension 
of the proximal phalanges of the toes is lost; abduction of the 
foot is lost; adduction is weakened; and anesthesia covers the 
entire dorsum of the foot and toes.  Incomplete paralysis of 
this nerve warrants a 30 percent evaluation if it is severe, a 
20 percent evaluation if it is moderate, or a 10 percent 
evaluation if it is mild.  38 C.F.R. 4.124a, Diagnostic Code 
8521.  The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of picture 
for complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  38 
C.F.R. 4.124a.

Words such as "mild," "moderate," "and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  

The Veteran was provided with a VA examination in April 2005.  
The Veteran reported that his symptoms of restless legs syndrome 
have improved by about 50 percent with the use of medication, 
but his legs continue to itch or cramp and he has to massage his 
legs or move around.  This also causes him to wake up frequently 
at night.  A physical examination reveals that he had no edema 
of the legs.  Tendon reflexes in the sensory examination of the 
legs were normal and an evaluation of the lower extremity 
including his feet, ankles, knees and hips were entirely normal.  
The examiner determined that the Veteran's restless leg syndrome 
was a moderate disability and the degree of difficulty was 
currently stable due to moderation by medication.  

The Veteran underwent another VA examination in December 2008.  
The examiner noted that the Veteran had bilateral restless leg 
syndrome described as aching, deep itching and an urge to move 
the legs, especially in the evening and when resting.  The 
symptoms would improve immediately, but temporarily, with 
movement or walking.  The Veteran's restless leg syndrome was 
currently being treated with medication with good benefit.  The 
Veteran reported problems with sleepiness, which has continued 
despite treatment for restless leg syndrome.  He also reported 
that his sleepiness caused him to lose his job in the military 
and to change to clerical work.  The examiner determined that 
there were no significant effects on the Veteran's occupation or 
usual daily activities.  

During the January 2008 Board hearing, the Veteran testified 
that due to his restless leg syndrome that he has to constantly 
move and he has problems at night sleeping.  He asserted that he 
wakes 30 to 40 times a night.  The Veteran also noted that when 
he is at work he has to constantly get up from his desk and move 
around.  The Veteran testified that although this affects his 
production at work, his symptoms do not cause lost time at work 
because he has a flexible schedule.  He also indicated that he 
had to either give up or resign from other jobs because of his 
disability.  The Veteran asserted that he has been prescribed 
medication for his restless leg syndrome, but he did not like 
the side affects and he has been taken off them.  He testified 
that he has problems standing still.  He described that his 
symptoms feel like there is something crawling in his legs or 
his muscles contracting.  He noted that it is really irritating.  

Based on the above evidence, the Board finds that the Veteran's 
service-connected restless leg syndrome more closely 
approximates a moderate disability.  Specifically, the evidence 
of record shows that the Veteran constantly has symptoms of 
aching, deep itching and an urge to move his legs, which require 
him to move around.  In addition, it affects his production 
levels at work, because he has to constantly get up and move 
around.  Furthermore, the examiner in April 2005 indicated that 
his restless leg syndrome was of a moderate level.  As the 
evidence of record demonstrates moderate symptoms associated 
with the Veteran's restless leg syndrome, the Board finds that 
the criteria for an initial 20 percent schedular rating are 
warranted.

The Board notes that a staged rating is not applicable in this 
case. The competent medical evidence of record shows that the 
Veteran's symptoms of restless leg syndrome have not fluctuated 
materially throughout the course of this appeal.  As such, a 
staged rating is not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The Board observes that the Veteran contends that his service-
connected daytime hypersomnolence should be rated separately 
from his service-connected restless leg syndrome.  A veteran can 
receive separate disability ratings unless the conditions 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (2009).  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (an appellant is entitled, as a matter 
of law, to separate ratings for the residuals of an in-service 
disability as long as the symptomatology listed in the 
diagnostic codes is not duplicative or overlapping).  The 
evidence of record shows that the Veteran's restless leg 
syndrome is manifested by aching, deep itching and a constant 
urge to move.  In contrast, the Veteran's hypersomnolence is 
manifested by sleepiness or drowsiness and fatigue during the 
day.  Accordingly, the Board finds that the Veteran's restless 
leg syndrome and persistent daytime hypersomnolence are not the 
same disability and therefore, the Veteran is entitled to a 
separate disability rating for his service-connected persistent 
daytime hypersomnolence.  

Hypersomnolence is not specifically listed in the rating 
schedule.  Therefore, it is rated analogous to a disability in 
which not only the functions affected, but also anatomical 
localization and symptoms, are closely related.  See 38 C.F.R. § 
4.20 (2009).

A December 2008 VA examination reveals that the Veteran reported 
that he has had problems with sleepiness since the mid 1990s.  
He indicated that due to his sleepiness he had to change his job 
to clerical work.  The examiner diagnosed the Veteran with 
daytime hypersomnolence.  During the January 2008 Board hearing, 
the Veteran testified that he had problems falling asleep on the 
job and he would have to move around or drink extra coffee to 
stay awake.  He noted that a couple of times he has fallen 
asleep at work and his coworkers had to wake him up.  The 
Veteran testified that he is frequently drowsy.  He also noted 
that he had problems falling asleep while driving and because of 
this, he drives for shorter periods of time or if he has to 
drive longer distances he will have someone accompany him.  
Furthermore, in an August 2008 statement, the Veteran reported 
that his chronic sleep disorder has led to constant fatigue.  

Based on the above, the Board finds that the Veteran's symptoms 
of hypersomnolence closely resemble Diagnostic Code 6847, for 
sleep apnea syndromes.  Sleep apnea as rated under Diagnostic 
Code 6847 dictates that sleep apnea which is symptomatic but 
with documented sleep disorder breathing warrants a 
noncompensable disability rating; sleep apnea with persistent 
daytime hypersomnolence warrants a 30 percent disability rating; 
sleep apnea which requires use of a breathing assistance device 
such as a continuous airway pressure (CPAP) machine warrants a 
50 percent disability rating; and, sleep apnea which results in 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale; or, requires tracheotomy, warrants a 100 percent 
disability rating. See 38 C.F.R. § 4.97, Diagnostic Code 6847.

In this case, the evidence shows that the Veteran's 
hypersomnolence is manifested by frequent drowsiness and 
constant fatigue.  His sleepiness has led him to fall asleep at 
work and it affects his ability to drive.  Accordingly, the 
Board finds that the evidence of record indicates that the 
Veteran's symptoms are equivalent to persistent daytime 
hypersomnolence and therefore his disability more closely 
approximates a 30 percent disability rating.  
In declining to grant a 50 percent disability rating, the Board 
recognizes that the Veteran uses a continuous airway pressure 
(CPAP) machine, a breathing assistance devise, while he sleeps.  
However, there is no indication in the record that the Veteran's 
hypersomnolence requires the use of any breathing assistance 
device.  In fact, the VA examiner in December 2008 noted that 
the CPAP is used to treat his sleep apnea, which is not service-
connected.  Accordingly, the Board finds that the Veteran's 
symptoms of daytime hypersomnolence do not more closely 
approximate a 50 percent disability rating. 

The Board also finds that a staged rating is not warranted, as 
the degree of impairment of the hypersomnolence disability has 
not varied significantly during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and it is found inadequate, the 
Board must determine whether the claimant's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluations for 
service-connected restless leg syndrome or persistent daytime 
hypersomnolence are inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's service-
connected restless leg syndrome and persistent daytime 
hypersomnolence with the established criteria found in the 
rating schedule for incomplete paralysis of the external 
popliteal nerve and sleep apnea shows that the rating criteria 
reasonably describes the Veteran's disability levels and 
symptomatology.  The Board notes that the record shows that the 
Veteran's productivity at work is negatively affected by his 
service-connected restless leg syndrome and persistent daytime 
hypersomnolence.  Nonetheless, the evidence does not indicate 
that his disabilities have caused marked interference with his 
employment that is not already contemplated in the rating 
criteria.  Furthermore, the medical record does not show that 
the Veteran's restless leg syndrome or persistent daytime 
hypersomnolence has necessitated frequent periods of 
hospitalization during the appeal period or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to service connection for scarring of the left 
eye is granted. 

2.  Entitlement to service connection for a chronic eye 
disability manifested by vision loss due to refractive error is 
denied.

2.  Entitlement to an initial rating of 20 percent for service-
connected restless leg syndrome is granted

3.  Entitlement to a separate disability rating of 30 percent 
for persistent daytime hypersomnolence is granted. 





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


